Citation Nr: 1428822	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and panic disorder. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from February 1959 to March 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to service connection for PTSD.  The issue has been recharacterized in order to reflect the diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in March 2011.  A transcript is of record.  

In January 2012, the Board remanded the claim for additional development and in August 2012, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and panic disorder.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Memorandum Decision, the Court vacated the Board decision and remanded the case for further development.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Court stated in its November 2013 decision that the February 2012 VA examination, on which the Board relied in its August 2012 denial of service connection, was inadequate because an explanation was not provided for the opinions offered.  The Board finds that a new VA examination is warranted in order to determine whether any acquired psychiatric disability diagnosed since the institution of the claim in February 2009, to include PTSD, depression, anxiety disorder, and panic disorder, is related to military service.  

In addition, all outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since January 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  An explanation should be provided for why the examiner finds that any one criterion is not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including whether the stressor involves fear of hostile military activity, and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, to include depression, anxiety disorder, and panic disorder, at least as likely as not (i.e., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  The examiner is specifically requested to comment on the January 2009 private opinion, particularly if the examiner disagrees with the private opinion.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  The AOJ should review the Court's November 2013 opinion and ensure that the mistakes noted by the Court in a February 2012 examination report are not repeated.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

